Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED AFTER ALLOWANCE ACTION
Status of Claims
Claims 1-16 and 21-25 were previously allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021 was filed after counting and approval of the Notice of Allowance mailed September 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, Examiner has considered the information disclosure statement.  See MPEP §609.04(b).  Please refer to the signed copy of the PTO-1449 form attached herewith.
Allowable Subject Matter
Claims 1-16 and 21-25 are allowed.  The following is an examiner’s statement of reasons for allowance:  
Double Patenting (ODP) rejection, such as the ODP rejection in S/N 17/249,343.  However, Examiner believes the present claims are sufficiently distinct and seemingly narrower than the claims of that application.  Thus, the reasoning for the allowance, as stated in the Notice of Allowance of September 27, 2021, remains pertinent.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
If attempts to reach the examiner are unsuccessful, Applicant may reach examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
12/6/2021